     Case 8:19-cr-00061-JVS Document 270 Filed 09/11/20 Page 1 of 4 Page ID #:3773




 1   H. Dean Steward, SBN 85317
 2
     107 Avenida Miramar, Ste. C                           DENIED
     San Clemente, CA 92672                      BY ORDER OF THE COURT
     Tel (949) 481-4900
 3   Fax (949) 497-6753
 4   Attorney for Defendant
     MICHAEL JOHN AVENATTI
 5

 6
                                 UNITED STATES DISTRICT COURT
 7
                        FOR THE CENTRAL DISTRICT OF CALIFORNIA
 8

 9   UNITED STATES OF AMERICA,                    SA CR No. 19-061-JVS
10                  Plaintiff,                    [PROPOSED] ORDER
11                         v.
12   MICHAEL JOHN AVENATTI,
13                  Defendant.
14

15

16         Good cause having been shown, it is ordered that:
17

18         The following portions of the Declaration of Brett A. Sagel submitted in support

19   of the Government’s Motion to Terminate and Not Further Extend Defendant Michael
20
     John Avenatti’s Temporary Release are hereby stricken and will not be considered by the
21

22   Court when ruling on the government’s motion [Docket No. 262]: page 1, paragraph 2,

23   lines 12-24.
24
           It is further ordered that the corresponding statements in the government’s
25

26   Memorandum of Points and Authorities [Docket No. 262] - page 23, lines 18-28 and

27

28
     Case 8:19-cr-00061-JVS Document 270 Filed 09/11/20 Page 2 of 4 Page ID #:3774




 1
     page 24, lines 1-5 - are hereby stricken and will not be considered by the Court when

 2   ruling on the motion.
 3
           The Court’s rulings on each of the evidentiary objections are as follows:
 4

 5    Page:Line Statement                             Objection           Ruling

 6    1:12-14     “Deputy Medrano told me             Hearsay (FRE 801,   Hearsay:
 7
                  that the Santa Ana Jail             802); Lacks         Sustained ______
 8

 9                (“SAJ”) in Orange County            Foundation (FRE     Overruled ______
10                currently has four inmates          602)                Lacks Foundation:
11
                  who have been infected with                             Sustained ______
12

13                COVID-19.”                                              Overruled ______
14

15
      1:14-16     “Deputy Medrano said that           Hearsay (FRE 801,   Hearsay:
16

17                between March 2000 when             802); Lacks         Sustained ______
18
                  the COVID-19 pandemic               Foundation (FRE     Overruled ______
19
                  began and the present there         602)                Lacks Foundation:
20

21                have been no significant                                Sustained ______
22
                  COVID-19 outbreaks at SAJ.”                             Overruled ______
23

24
      1:17-19     “The most number of                 Hearsay (FRE 801,   Hearsay:

25                COVID-19 infected inmates           802); Lacks         Sustained ______
26
                  SAJ has had at any given time                           Overruled ______
27

28
                                                  2
     Case 8:19-cr-00061-JVS Document 270 Filed 09/11/20 Page 3 of 4 Page ID #:3775




 1               was three to four, and SAJ has Foundation (FRE            Lacks Foundation:

 2               had zero infected inmates for         602)                Sustained ______
 3
                 much of the time.”                                        Overruled ______
 4

 5    1:19-24    “Deputy Medrano also told             Hearsay (FRE 801,   Hearsay:

 6               me that SAJ has imposed               802); Lacks         Sustained ______
 7
                 significant health protocols to       Foundation (FRE     Overruled ______
 8

 9               address COVID-19,                     602)                Lacks Foundation:
10               including, but not limited to,                            Sustained ______
11
                 detailed health screenings,                               Overruled ______
12

13               COVID-19 testing for all new
14               inmates, isolation and
15
                 quarantine procedures,
16

17               enhanced cleaning
18               procedures, and other
19
                 modified operations designed
20

21               to prevent the spread of
22
                 COVID-19 in SAJ.”
23

24

25

26

27

28
                                                   3
     Case 8:19-cr-00061-JVS Document 270 Filed 09/11/20 Page 4 of 4 Page ID #:3776




 1

 2         So ordered.                                       DENIED
     Dated: September __, 2020
                                                    BY ORDER OF THE COURT
                                                 _______________________________
 3

 4                                               Hon. James V. Selna, U.S. District Judge
 5   Although denied, the Court will consider what weight to give the evidence in view of the
 6   manner in which it has been presented JVS September 11, 2020
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                4
